

Exhibit 10.34
ENERSYS
AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS
UNDER THE 2010 EQUITY INCENTIVE PLAN
THIS AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS (this “Agreement”),
dated as of __________, is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).
BACKGROUND
A.The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.The Company desires to (i) provide the Participant with an incentive to remain
in the employ of the Company or one of its Subsidiaries, and (ii) increase the
Participant’s interest in the success of the Company by granting restricted
stock units (the “Restricted Stock Units”) to the Participant.
C.This grant of the Restricted Stock Units is (i) made pursuant to the EnerSys
2010 Equity Incentive Plan (the “Plan”), (ii) made subject to the terms and
conditions of this Agreement, and (iii) not employment compensation nor an
employment right and is made in the sole discretion of the Company’s
Compensation Committee.
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan and the Background provisions of this Agreement are
hereby incorporated into this Agreement by reference. and made a part hereof as
if set forth in their entirety in this Section 1. If there is a conflict or an
inconsistency between the Plan and this Agreement, the Plan shall govern.
2.Grant of Restricted Stock Units.
(a)Subject to the provisions of this Agreement and pursuant to the provisions of
the Plan, the Company hereby grants to the Participant the number of Restricted
Stock Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account (the “Account”) maintained by the Company, or a
third party on behalf of the Company, for the Participant’s benefit, the
Restricted Stock Units, each of which shall be deemed to be the equivalent of
one share of the Company’s common stock, par value $.0.01 per share (each, a
“Share”).

1 of 23

--------------------------------------------------------------------------------




If and whenever the Company declares and pays a dividend or a distribution on
the Shares in the form of cash, on the date such dividend is paid, the Company
will credit to the Account a number of additional Restricted Stock Units equal
to the result of dividing (i) the product of the total number of Restricted
Stock Units credited to the Account on the record date for such dividend (other
than previously settled or forfeited Restricted Stock Units) times the per Share
amount of such dividend, by (ii) the Fair Market Value of one Share on the
record date for such dividend. The additional Restricted Stock Units shall be or
become vested to the same extent as the Restricted Stock Units that resulted in
the crediting of such additional Restricted Stock Units.
(b)If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional shares, or there occurs a forward split of
Shares, then a number of additional Restricted Units shall be credited to the
Account as of the payment date for such dividend or distribution or forward
split equal to (i) the total number of Restricted Stock Units credited to the
Account on the record date for such dividend or distribution or split (other
than previously settled or forfeited Restricted Stock Units), multiplied by (ii)
the number of additional Shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding Share. The additional
Restricted Stock Units shall be or become vested to the same extent as the
Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.
3.Terms and Conditions. All of the Restricted Stock Units shall initially be
unvested.
(a)    Vesting. Twenty-five percent (25%) of the Restricted Stock Units (rounded
up to the nearest whole number) shall vest on the first anniversary of the date
of this Agreement and on each of the next three (3) successive anniversaries
thereof unless previously vested or forfeited in accordance with the Plan or
this Agreement (the “Normal Vesting Schedule”).
(i)Any Restricted Stock Units that fail to vest because the employment condition
set forth in Section 3(c) is not satisfied shall be forfeited, subject to the
special provisions set forth in subsections (ii) through (iv) of this Section
3(a).
(ii)If the Participant’s employment terminates due to death or Permanent
Disability, or in the event of a Change in Control where the holders of the
Company’s Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, Restricted Stock Units not previously
vested shall immediately become vested.
(iii)If on or within two years after a Change in Control (other than a Change in
Control described in Section 3(a)(ii) above), the Participant terminates
employment for Good Reason, or is terminated by the Company without Cause,
Restricted Stock Units not previously vested shall immediately become vested.
(iv)In the event of the Participant’s Retirement, the Compensation Committee may
determine, in its sole discretion, whether and the manner in which Restricted
Stock Units not previously vested (or any portion thereof) shall be vested and
settled pursuant to

Page 2 of 23

--------------------------------------------------------------------------------




Section 3(d). In the absence of Compensation Committee action, upon such
Retirement, the Restricted Stock Units which have not vested as of the date of
such termination shall vest pro-rata as of the date of the Participant’s
Retirement, and all such units which shall have not vested as a result of such
Retirement shall revert to the Company without consideration of any kind. To the
extent the Participant’s Retirement date and vesting date under this Section
3(a)(iv) are in different tax years, any amount payable under this subsection
shall constitute the payment of nonqualified deferred compensation, subject to
the requirements of Code Section 409A.
The number of Restricted Stock Units vesting pro-rata upon an event described in
the penultimate sentence of the foregoing paragraph in Section 3(a)(iv) shall be
calculated by taking a fraction where the denominator is equal to number of
months during the Normal Vesting Schedule (“Vesting Period”), and the numerator
is equal to the number of completed months that the Participant was employed or
provided service to the Company or one of its Subsidiaries during the Vesting
Period, with the total number of Restricted Stock Units awarded multiplied by
such fraction multiplied (rounding up the nearest whole number).
(b)    Restrictions on Transfer. Until the earlier of the applicable vesting
date under the Normal Vesting Schedule, the date of a termination of employment
due to death or Permanent Disability, the date of a Change in Control described
in Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), or as otherwise
provided in the Plan, no transfer of the Restricted Stock Units or any of the
Participant’s rights with respect to the Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Company’s Compensation Committee determines otherwise, upon any
attempt to transfer any Restricted Stock Units or any rights in respect of the
Restricted Stock Units before the earlier of the applicable vesting date under
the Normal Vesting Schedule, the date of a termination of employment due to
death or Permanent Disability, the date of a Change in Control described in
Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), such unit, and
all of the rights related to such unit, shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind.
(c)    Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than death, Permanent Disability or
one of the reasons set forth in Sections 3(a)(iii) and (iv), the Participant
shall forfeit any and all Restricted Stock Units which have not vested as of the
date of such termination and such units shall revert to the Company without
consideration of any kind.
(d)    Settlement. Restricted Stock Units not previously forfeited shall be
settled on the earlier of the applicable vesting date under the Normal Vesting
Schedule, the date of a termination of employment due to death or Permanent
Disability, the date of a Change in Control described in Section 3(a)(ii), the
date of a termination of employment on or within two years after a Change in
Control described in Section 3(a)(iii), or, unless otherwise provided by the
Compensation Committee, the date of a termination of employment due to
Retirement described in Section 3(a)(iv), by delivery of one share of common
stock for each Restricted Stock Unit

Page 3 of 23

--------------------------------------------------------------------------------




being settled or, if determined by the Compensation Committee in its sole
discretion, by a payment of cash equal to the Fair Market Value of one share of
common stock.
4.Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment due to
Permanent Disability or under Sections 3(a)(iii) or (iv) of this Agreement or
that occurs after any of the Restricted Stock Units have vested, the Participant
will not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent, or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia, or in any other geographic area
throughout the world (a) in which the Company or any of its Subsidiaries has
engaged during such period in any of the activities that comprise a Competing
Business during the Participant’s employment, or (b) in which the Participant
has knowledge of the Company’s plans to engage in any of the activities that
comprise a Competing Business (including, without limitation, any area in which
any customer of the Company or any of its Subsidiaries may be located);
provided, however, that the provisions of this Section 4 shall apply solely to
those activities of a Competing Business, with which the Participant was
personally involved or for which the Participant was responsible while employed
by the Company or its Subsidiaries during the twelve (12) month period preceding
termination of the Participant’s employment. This Section 4 will not be
violated, however, by the Participant’s investment of up to US$100,000 in the
aggregate in one or more publicly-traded companies that engage in a Competing
Business.
5.Wrongful Solicitation. As a separate and independent covenant, the Participant
agrees with the Company that, for so long as the Participant is employed by the
Company or any of its Subsidiaries and continuing for twelve (12) months (or
such longer period as may be provided in an employment or similar agreement
between the Participant and the Company or one of its Subsidiaries) following a
termination of such employment due to Permanent Disability or under Sections
3(a)(iii) or (iv) of this Agreement or that occurs after any of the Restricted
Stock Units have vested, the Participant will not engage in any Wrongful
Solicitation.
6.Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant will not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential

Page 4 of 23

--------------------------------------------------------------------------------




information used by, or useful to, the Company or any of its Affiliates and
known (whether or not known with the knowledge and permission of the Company or
any of its Affiliates and whether or not at any time prior to the Date of Grant
developed, devised, or otherwise created in whole or in part by the efforts of
the Participant) to the Participant by reason of the Participant’s employment
with, equity holdings in, or other association with the Company or any of its
Affiliates. The Participant further agrees that the Participant will retain all
copies and extracts of any written Confidential Information acquired or
developed by the Participant during any such employment, equity holding, or
association in trust for the sole benefit of the Company, its Affiliates, and
their successors and assigns. The Participant further agrees that the
Participant will not, without the prior written consent of the Company, remove
or take from the Company’s or any of its Affiliate’s premises (or if previously
removed or taken, the Participant will promptly return) any written Confidential
Information or any copies or extracts thereof. Upon the request and at the
expense of the Company, the Participant shall promptly make all disclosures,
execute all instruments and papers, and perform all acts reasonably necessary to
vest and confirm in the Company and its Affiliates, fully and completely, all
rights created or contemplated by this Section 6. The term “Confidential
Information” shall not include information that is or becomes generally
available to the public other than as a result of a disclosure by, or at the
direction of, the Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
6, or Section 4 or 5 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
7.Taxes.
(a)    This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Restricted Stock Units. Such Participant shall
pay to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income

Page 5 of 23

--------------------------------------------------------------------------------




with respect to the Restricted Stock Units, an amount equal to the taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Stock Units. The Participant may satisfy the foregoing
requirement by making a payment to the Company in cash or, with the approval of
the Plan administrator, by delivering already owned unrestricted Shares or by
having the Company withhold a number of Shares in which the Participant would
otherwise become vested under this Agreement, in each case, having a value equal
to the minimum amount of tax required to be withheld. Such Shares shall be
valued at their fair market value on the date as of which the amount of tax to
be withheld is determined.
(b)    The Participant acknowledges that the tax laws and regulations applicable
to the Restricted Stock Units and the disposition of the shares following the
settlement of Restricted Stock Units are complex and subject to change.
8.Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Restricted Stock Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).
9.No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Restricted Stock Units
pursuant to the Securities Act or any other federal or state securities laws.
10.Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the
Restricted Stock Units granted under this Agreement or any shares resulting the
settlement thereof without the prior written consent of the Company or its
underwriters.
11.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Units Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.

Page 6 of 23

--------------------------------------------------------------------------------




12.Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Restricted Stock Units until the Restricted Stock
Units have settled in accordance with the provisions of this Agreement and the
Plan.
13.Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Restricted Stock Units
and this Agreement.
14.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Participant, to
the Participant’s attention at the mailing address set forth at the foot of this
Agreement (or to such other address as the Participant shall have specified to
the Company in writing) and, if to the Company, to the Company’s office at 2366
Bernville Road, Reading, Pennsylvania 19605, Attention: General Counsel (or to
such other address as the Company shall have specified to the Participant in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth day after the day on which such notice is
mailed.
15.Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
16.Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.
17.Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.
18.Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
19.Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the

Page 7 of 23

--------------------------------------------------------------------------------




subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. The headings
of sections and subsections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of this
Agreement. This Agreement shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, USA.
20.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
21.Amendments; Construction. The Plan administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but (unless otherwise
provided under Section 16 of the Plan) no such amendment shall impair the rights
of the Participant hereunder without his or her consent. To the extent the terms
of Section 4 above conflict with any prior agreement between the parties related
to such subject matter, the terms of Section 4, to the extent more restrictive,
shall supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Restricted Stock Units and shall have no effect on the interpretation hereof.
22.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Restricted Stock Units subject to
all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.
23.Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to

Page 8 of 23

--------------------------------------------------------------------------------




interfere with or to limit in any way the right of the Company or any Affiliate
or Subsidiary thereof to terminate the employment of the Participant at any
time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
(d)    Adjustments. The Restricted Stock Units shall be adjusted or terminated
as contemplated by Section 16(a) of the Plan, including, in the discretion of
the Compensation Committee, rounding to the nearest whole number of Restricted
Stock Units or shares of common stock, as applicable.
24.Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant's “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.


[REST OF PAGE LEFT INTENTIONALLY BLANK]

Page 9 of 23

--------------------------------------------------------------------------------








THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
 
 
 
ENERSYS
 
 
By:
 
 
Name:
 
John D. Craig
Title:
 
Chairman, President & CEO
 
PARTICIPANT
 
 
Name:
 
 
Address:
 
 
 
 
 

Date of Grant: _________


Number of Shares of Restricted Stock Units: ________



Page 10 of 23

--------------------------------------------------------------------------------




Appendix A
to
Restricted Stock Unit Agreement - Employees
2010 Equity Incentive Plan


This Appendix A contains supplemental terms and conditions for awards of
Restricted Stock Units (“RSUs”) granted in the Date of Grant set forth in the
Agreement under the 2010 Equity Incentive Plan (the “Plan”) to Participants who
reside outside the United States or who are otherwise subject to the laws of a
country other than the United States.
You have also received the Agreement applicable to the Award set forth therein.
The Agreement, together with this Appendix A and the Plan are the terms and
conditions of the grant of RSUs set forth in the Agreement. To the extent that
this Appendix A amends, deletes or supplements any terms of the Agreement, this
Appendix A shall control. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Agreement.
Section I of this Appendix A contains special terms and conditions that govern
the RSUs outside of the United States. Section II of this Appendix A includes
special terms and conditions in the specific countries listed therein.


This Appendix A may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning RSUs in effect as of
May 15, 2014. Such laws are often complex and change frequently; the information
may be out of date at the time you vest in the RSUs or sell shares acquired
under the Plan. As a result, the Company strongly recommends that you not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan.


In addition, this Appendix A is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
are strongly advised to seek appropriate professional advice as to how the
relevant laws in your country apply to your specific situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances.



Page 11 of 23

--------------------------------------------------------------------------------




Section I. All Countries Outside the United States


1.    Nature of Grant. In accepting the Award, you acknowledge that:


1.1
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



1.2
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;



1.3
all decisions with respect to future grants, if any, will be at the sole
discretion of Company;



1.4
you are voluntarily participating in the Plan;



1.5
the RSUs and the Shares subject to the RSUs are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary, and which is outside the scope of your employment
contract, if any;



1.6
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights, if any, or compensation;



1.7
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;



1.8
the grant of the RSUs and your participation in the Plan will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary;



1.9
the future value of the underlying Shares is unknown and cannot be predicted
with certainty;



1.10
if you obtain Shares, the value of those Shares acquired may increase or
decrease in value;



1.11
in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of your employment with the Company or any Subsidiary (for any
reason whatsoever


Page 12 of 23

--------------------------------------------------------------------------------




and whether or not in breach of local labor laws) and you irrevocably release
the Company and the Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you will be deemed irrevocably to have waived his
or her entitlement to pursue such claim;


1.12
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of your Award;



1.13
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of Common Stock;



1.14
you are hereby advised to consult with your personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan;



1.15
unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares of the Company; and



1.16
neither the Company, any Subsidiary nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to you pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.



2.     Data Privacy. I hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of my personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing my
participation in the Plan (“Data”).
I understand that the Company and the employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in my favor,
for the exclusive purpose of implementing, administering and managing the Plan.

Page 13 of 23

--------------------------------------------------------------------------------






I understand that Data will be transferred to a third party plan administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. I understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the third party administrator and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
if I reside outside the United States, I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with the employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant me the Award or other
awards or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.


3.    Payment of Taxes. The following provisions supplement Section 7 of the
Agreement entitled “Taxes.”


3.1
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, your portion of social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer.

3.2    You further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant of the Award, the issuance of Shares upon vesting/settlement of the Award,
the subsequent sale of Shares acquired pursuant to such issuance and the receipt
of any dividends or dividend equivalents; and (2) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.

Page 14 of 23

--------------------------------------------------------------------------------




3.3     Further, if you have become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
3.4
You authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding in Shares to be
issued or cash distributed upon vesting/settlement of the Award; (2) withholding
from your wages or other cash compensation paid to you by the Company and/or
you; (3) withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization).



3.5
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Award,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.



3.6
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares or
the proceeds of the sale of Shares, if you fail to comply with this obligation.



Section II. Country-Specific Provisions


Canada


Securities Law Notification. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
that the resale of such Shares takes place outside of Canada through the
facilities of a national securities exchange on which the Shares are listed
(i.e., The New York Stock Exchange).


Language Consent. The parties acknowledge that it is their express wish that the
Plan, the Agreement and this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.



Page 15 of 23

--------------------------------------------------------------------------------




Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Plan, Agreement and Appendix A » ), ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.


Data Privacy. The following provision supplements Section I.2 of this Appendix
A.


You hereby authorize the Company or the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliate of the Company and the administrator of
the Plan to disclose and discuss the Plan with their advisors. You further
authorize the Company and any affiliate to record such information and to keep
such information in your file.


Foreign Asset Reporting Information. You are responsible for reporting foreign
property (including shares acquired under the Plan) on form T1135 (Foreign
Income Verification Statement) if the total cost of your foreign property
exceeds C$100,000 at any time in the applicable tax year. For the 2013 tax year,
the filing deadline is July 31, 2014. For the 2014 tax year and later, the form
must be filed by April 30th of the following year.


China


Payment of RSUs. Notwithstanding any discretion in Section 11 of the Plan or in
Section 2 of the Agreement and Appendix A, the grant of RSUs does not provide
any right for you to receive shares and the RSUs are payable in cash only.


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these new rules, you may be subject to reporting obligations
for Awards acquired under the Plan and Plan-related transactions. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor in this regard.


Finland
There are no country-specific provisions.
India
Payment of RSUs. Notwithstanding any discretion in Section 11 of the Plan and
Section 2 of the Agreement, the grant of RSUs does not provide any right for you
to receive shares and the RSUs are payable in cash only.



Page 16 of 23

--------------------------------------------------------------------------------




Exchange Control Information. You must repatriate to India the proceeds from the
sale of Shares acquired at vesting and any dividends received in relation to the
Shares within 90 days after receipt. You must obtain evidence of the
repatriation of funds in the form of a foreign inward remittance certificate
(the “FIRC”) from the bank where you deposited the foreign currency. You must
retain the FIRC in your records to present to the Reserve Bank of India or your
Employer in the event that proof of repatriation is requested.
Foreign Assets Reporting Information. You are required to declare your foreign
bank accounts and any foreign financial assets (including Shares held outside
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal advisor in this
regard.


Malaysia


Director Notification Obligation. If you are a director of a Malaysian
affiliate, you are subject to certain notification requirements under the
Malaysian Companies Act. Among these requirements is an obligation to notify the
Malaysian affiliate in writing when you receive or dispose of an interest (e.g.,
an award under the Plan or Shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


Insider-Trading Information. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of Shares
or rights to Shares under the Plan. Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling shares or rights to shares (e.g.,
an award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of shares once such information is generally available.


Data Privacy. The following provision replaces Section I.2 of this Appendix A.





Page 17 of 23

--------------------------------------------------------------------------------




I hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and Appendix and any other Plan grant materials by and among,
as applicable, the Employer, the Company and any of its other Subsidiaries or
Affiliates or any third parties authorized by the same in assisting in the
implementation, administration and management of my participation in the Plan. 
I may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of my participation in the Plan, details of all
RSUs or any other entitlement to Shares awarded, cancelled, exercised, vested,
unvested or outstanding in my favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
I also authorize any transfer of Data, as may be required, to any external stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and/or with whom any shares acquired upon vesting of RSUs are
deposited.  I acknowledge that these recipients may be located in my country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections to my country, which may not give
the same level of protection to Data.  I understand that I may request a list
with the names and addresses of any potential recipients of Data by
Saya dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi saya seperti yang dinyatakan dalam Perjanjian dan
Lampiran ini dan apa-apa bahan geran Pelan oleh dan di antara, seperti mana yang
terpakai, Majikan, Syarikat dan mana-mana Anak Syarikat yang lain atau Syarikat
Sekutu kami atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk
membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan saya dalam
Pelan.
Sebelum ini, saya mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang saya,
termasuk, tetapi tidak terhad kepada, nama saya, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan saya dalam Pelan, butir-butir
semua RSU atau apa-apa hak lain untuk Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan.
Saya juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada pembekal perkhidmatan pelan saham luar yang lain sebagaimana
yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan apa-apa saham yang diperolehi apabila RSU terletak hak. . Saya
mengakui bahawa penerima-penerima ini mungkin berada di negara saya atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin


Page 18 of 23

--------------------------------------------------------------------------------




contacting my local human resources representative. I authorize the Company, the
external stock plan service provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing my participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting in
writing my local human resources representative, whose contact details are Cheng
Liang Heng, cl.heng@enersys.com.sg, Further, I understand that I am providing
the consents herein on a purely voluntary basis.  If I do not consent, or if I
later seek to revoke my consent, my employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing my consent is that the Company would not be able to
grant future RSUs or other equity awards to me or administer or maintain such
awards.  Therefore, I understand that refusing or withdrawing my consent may
affect my ability to participate in the Plan. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara saya, yang mungkin tidak boleh memberi tahap perlindungan yang sama
kepada Data. Saya faham bahawa saya boleh meminta senarai nama dan alamat
mana-mana penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan saya. Saya memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan
saham luar dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan saya dalam Pelan untuk menerima, memiliki, menggunakan, mengekalkan
dan memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam
Pelan. Saya faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan
untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya
faham bahawa saya boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan saya, di mana butir-butir hubungannya
adalah Cheng Liang Heng, cl.heng@enersys.com.sg. Selanjutnya, saya memahami
bahawa saya memberikan persetujuan di sini secara sukarela. Jika saya tidak
bersetuju, atau jika saya kemudian membatalkan persetujuan saya, status
pekerjaan atau perkhidmatan dan kerjaya saya dengan Majikan tidak akan terjejas;
satunya akibat buruk jika saya tidak bersetuju atau menarik balik persetujuan
saya adalah bahawa Syarikat tidak akan dapat memberikan RSU pada masa depan atau
anugerah ekuiti lain kepada


Page 19 of 23

--------------------------------------------------------------------------------




 
saya atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, saya faham
bahawa keengganan atau penarikan balik persetujuan saya boleh menjejaskan
keupayaan saya untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganan saya untuk memberikan keizinan atau penarikan balik
keizinan, saya fahami bahawa saya boleh menghubungi wakil sumber manusia
tempatan saya.




Page 20 of 23

--------------------------------------------------------------------------------




Mexico


Nature of Grant. The following provisions supplement Section I.1 (Nature of
Grant) of this Appendix A:


Acknowledgment of the Grant. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix A,
and that you have reviewed the Plan and the Agreement, including this Appendix
A, in its entirety and fully understand and accept all provisions of the Plan
and the Agreement, including this Appendix A. You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section I.1 (Nature of Grant) of this Appendix A, in which the following is
clearly described and established:


(1)     Your participation in the Plan does not constitute an acquired right.


(2)     The Plan and your participation in the Plan are offered by the Company
on a wholly discretionary basis.


(3)     Your participation in the Plan is voluntary.


(4)    Neither the Company nor any Affiliate is responsible for any decrease in
the value of the RSUs granted and/or Shares issued under the Plan.


Labor Law Acknowledgment and Policy Statement. In accepting the RSUs, you
expressly recognize that the Company, with registered offices at 2366 Bernville
Road, Reading, Pennsylvania 19605, United States of America, is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of Shares does not constitute an employment
relationship between you and the Company since you are participating in the Plan
on a wholly commercial basis and your sole employer is EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV (each, a “Mexican
Subsidiary”). Based on the foregoing, you expressly recognize that the Plan and
the benefits that you may derive from participation in the Plan do not establish
any rights between you and your employer, a Mexican Subsidiary, and do not form
part of the conditions of your employment and/or benefits provided by such
Mexican Subsidiary, and any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of your
employment.


You further understand that your participation in the Plan is a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or any benefits derived from the Plan;
therefore, you grant a full and broad release to the Company, its shareholders,
officers, agents, legal representatives, and subsidiaries with respect to any
claim that may arise.

Page 21 of 23

--------------------------------------------------------------------------------






Spanish Translation.


Reconocimiento de la Subvención. Al aceptar las Unidades de Acciones
Restringidas (“RSU” por sus siglas en inglés), Ud. reconoce que ha recibido y
revisado una copia del Términos y Condiciones, y reconoce, además, que acepta
todas las disposiciones del Términos y Condiciones. Ud. también reconoce que Ud.
ha leído y aprobado de forma expresa los términos y condiciones establecidos en
la Sección I.1 (“Nature of Grant”) en este Appendix A, que claramente dispone lo
siguiente:


(1)    Su participación en el Plan no constituye un derecho adquirido;


(2)    El Plan y su participación en el Plan es ofrecido por la Compañía de
manera completamente discrecional;


(3)    Su participación en el Plan es voluntaria; y


(4)    Ni la Compañía ni cualquiera subsidiaria es responsable de cualquier
disminución del valor de las Unidades de Acciones Restringidas y/o las acciones
emitidas bajo el Plan.


Declaración y Reconocimiento de Derecho y Política Laboral. Al aceptar las
Unidades de Acciones Restringidas, Ud. reconoce que la Compañía, con domicilio
social en 2366 Bernville Road, Reading, Pennsylvania 19605, United States of
America, EE.UU., es el único responsable de la administración del Plan y su
participación en el Plan y cualquier adquisición de las acciones bajo el Plan no
constituyen una relación laboral entre Ud. y la Compañía, porque Ud. está
participando en el Plan en su totalidad sobre una base comercial y su único
empleador es EnerSys de Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd,
S. de R.L. de CV. Basado en lo anterior, Ud. expresamente reconoce que el Plan y
los beneficios que pueden derivarse de la participación en el Plan no establecen
algún derecho entre Ud. y el Empleador, EnerSys de Mexico, S.A. de CV,
Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y que no forman parte de
las condiciones de empleo y/o beneficios provenidos por EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y cualquier
modificación del Plan o la terminación de su contrato no constituirá un cambio o
deterioro de los términos y condiciones de su empleo.


Además, Ud. comprende que su participación en el Plan es causado por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna a Ud.


Finalmente, Ud. manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total descargo de
responsabilidad a la Compañía, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales, y Subsidiarias, con
respecto a cualquier demanda que pudiera surgir.

Page 22 of 23

--------------------------------------------------------------------------------






Poland


Exchange Control Notice. Polish residents holding foreign securities (including
shares) and maintaining accounts abroad must report information to the National
Bank of Poland on transactions and balances of the securities and cash deposited
in such accounts if the value of such securities and cash (when combined with
all other assets held abroad) exceeds PLN 7,000,000. If required, the reports
must be filed on a quarterly basis on special forms available on the website of
the National Bank of Poland.


If you transfer funds in excess of €15,000 into Poland in connection with the
sale of shares under the Plan, the funds must be transferred via a bank account.
You are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction occurred. If you hold shares acquired under the Plan
and/or maintain a bank account abroad, you will have reporting duties to the
National Bank of Poland.


Switzerland
Securities Law Notice. The grant of the RSUs is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland.

Page 23 of 23